Citation Nr: 1133956	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Prior to January 14, 2009, entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae.

2. Since January 14, 2009, entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to October 1994.

This initially came to the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that awarded an increased 10 percent evaluation for the Veteran's service-connected pseudofolliculitis barbae (PFB), effective November 29, 2002.  The Veteran appealed and perfected his appeal to the Board.

In May 2005 and January 2006, the Board remanded the appeal to the RO for further development and adjudication.

In June 2007, the Board denied a rating in excess of 10 percent for the service-connected PFB.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Order, the Court vacated the June 2007 Board decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  Per the Court's Order, the Board remanded the appeal to the RO in November 2008 for further development.

In an August 2009 rating decision, the RO assigned an increased 30 percent disability rating for PFB, effective January 14, 2009.  As the Veteran maintains that higher ratings are warranted, his claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).

In November 2009, the Board denied the Veteran's increased rating claims.  The Veteran appealed the Board's decision to the Court.  In a September 2010 Order, the Court vacated the Board's November 2009 decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  Specifically, the Court asked the Board to address the Veteran's credibility regarding his medications for his PFB.  

In a March 2011 decision, the Board denied the Veteran's claim for an increased rating for PFB prior to and after January 14, 2009.  

In this decision, the Board vacates its March 21, 2011 decision and denies the claims on appeal.


      FINDINGS OF FACT

1.  On April 5, 2011, the Board received the Veteran's request for a Motion for Reconsideration of its March 21, 2011 decision that enclosed a VA medical record dated March 14, 2011 (prior the Board's decision), showing a prescription for topical hydrocortisone cream.  

2.  The March 14, 2011 VA prescription record was not associated with the claims file at the time of the Board's March 21, 2011 decision.

3.  The Veteran has been apprised of what evidence would substantiate the claims and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision on these matters has been received.  The VA medical record received by the Board on April 5, 2011 may be considered constructively in the possession of VA.

4.  Prior to January 14, 2009, the Veteran's service-connected PFB was manifested by papules covering 3.5 percent of the head and 2 percent of the neck.  There was no objective evidence of PFB covering an area of at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or requiring systemic therapy.

5.  Since January 14, 2009, the Veteran's service-connected PFB is manifested by papules involving 20 to 40 percent of the total body surface and 40 percent of the exposed body surface requiring daily, oral antibiotic and topical cream therapy only.  There is no objective medical evidence of PFB covering more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or requiring systemic therapy.

6.  A clear preponderance of the evidence is against a finding that the Veteran requires systemic therapy such as corticosteroids or immunosuppressive drugs for treatment of his PFB.


      CONCLUSIONS OF LAW

1.  Due to receipt of a VA medical record dated on March 14, 2011, the Board decision issued on March 21, 2011 is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2010).

2.  Prior to January 14, 2009, the schedular criteria for a rating in excess of 10 percent for the Veteran's service-connected PFB have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7806, 7813 (2010). 

2.  Since January 14, 2009, the schedular criteria for a rating in excess of 30 percent for the Veteran's service-connected PFB have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, DCs 7800, 7806, 7813.


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.904 (2010).  Failure to consider submitted argument and/or evidence, or the failure to afford the Veteran the right to have a hearing is a denial of due process.  In this case, the Veteran was denied due process of law as a result of the Board's inability to consider relevant information he submitted in support of his claim.

On March 21, 2011, the Board issued a decision that denied the Veteran's claim for a rating in excess of 10 percent prior to January 14, 2009 for PFB, and in excess of 30 percent thereafter.  On April 5, 2011, the Board received the Veteran's Motion for Reconsideration with enclosed pertinent VA medical evidence dated on March 14, 2011, that was prior to the Board's decision.

The Board finds that the aforementioned March 14, 2011 VA record and information contained therein, to be relevant to the claim of an increased rating for PFB prior to and after January 14, 2009.  As this information was not associated with the claims file at the time of the Board's March 21, 2011 decision, that decision was not based on consideration of all the available evidence and should be vacated with respect to the denial of the Veteran's application for an increased rating for PFB prior to and after January 14, 2009.

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These VCAA notice requirements apply to all five elements of a claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2002, May 2006, and December 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2006 and December 2008 letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. at 473.

Only the December 2002 letter was provided prior to the initial RO adjudication of the Veteran's claim in the January 2003 rating decision.  However, since providing the additional VCAA notices, the RO has readjudicated the claims in the August 2009 Supplemental Statement of the Case (SSOC) - including considering additional evidence received in response to the additional notices and since the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notices is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and Appeals Management Center (AMC) in Washington, D.C. obtained his service treatment records (STRs), VA treatment records, and lay statements in support of his claims.  The Veteran has not identified any other evidence that has not been obtained.  Throughout the appeal, the Veteran has not stated, and the record does not indicate, that he is currently receiving disability benefits from the Social Security Administration (SSA); therefore, an attempt to obtain these records is not necessary.  In addition, the RO and AMC arranged for VA examinations to assess the severity of his PFB, which is the determinative downstream issue since his appeal is for increased ratings for this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2010). Here, the most recent VA compensation examination of the Veteran's PFB was in January 2009.  The report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2010).  The Veteran has not stated that his disability has worsened since this last examination.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disability.  See Caffrey, 6 Vet. App. at 377; Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Furthermore, on April 5, 2011, the Board received the Veteran's Motion for Reconsideration of its March 21, 2011 decision along with a prescription from a VA  hospital for topical hydrocortisone cream dated on March 14, 2011.  VA medical records are considered to be in the constructive possession of VA.  Since the Veteran requested that these records be considered by the Board, he has in effect waived RO consideration and the Board will proceed with his claim.  See, 38 C.F.R. § 20.1304 (2010).  

III. Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in the disability, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, service connection for PFB was granted in a May 1995 rating decision. A 10 percent rating was assigned effective October 1994.  In December 1997, the RO reduced the disability rating to noncompensable, effective in April 1998.

The Veteran filed the instant claim of entitlement to a compensable rating in November 2002.  The RO awarded an increased 10 percent evaluation in the January 2003 rating decision.  The Veteran disagreed with the 10 percent rating and initiated the instant appeal.  Specifically, the Veteran maintained that a higher rating was warranted for bleeding and pus from papules on his neck and face during shaving.  In an August 2009 rating decision, a 30 percent rating was assigned effective January 14, 2009.  As the Veteran maintains that even higher ratings are warranted, his claims remain in appellate status.  See AB, 6 Vet. App. at 35.

The Veteran's PFB has been rated under 38 C.F.R. § 4.118, DCs 7813 and 7806, as 10 percent disabling prior to January 14, 2009, and 30 percent thereafter.

DC 7813 directs the rating specialist to rate dermatophytosis under the predominant disability, which is dermatitis (DC 7806) in the instant case.  38 C.F.R. § 4.118.

Under DC 7806, a 10 percent rating is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or intermittent systemic immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  38 C.F.R. § 4.118.

A 30 percent rating is assigned for dermatitis or eczema covering at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 60 percent rating is assigned for dermatitis or eczema covering more than 40 percent of the entire body, or more than 40 percent of exposed areas affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  Id.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars. Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805. However, these amendments only apply to applications for benefits received by VA on or after October 23, 2008, or for those Veterans who have specifically requested that their disability be rated under the new criteria.  As the Veteran filed his claim for benefits in November 2002 and as the Veteran has not requested revision under the new criteria, the amendments are not applicable to the instant appeal.

After a thorough review of the medical evidence, the Board finds that a rating in excess of 10 percent prior to January 14, 2009, and in excess of 30 percent thereafter, under DC 7806 or any other applicable code for the Veteran's PFB is not warranted.  38 C.F.R. §§ 4.7, 4.118.

The last medical evidence in the claims file prior to the Veteran filing his claim in November 2002 is a July 1997 VA examination report.  At that time, the Veteran indicated that he used a hair clipper instead of shaving with a traditional razor.  He complained of intermittent problems with skin bumps after shaving.  Physical examination showed old healed lesions from PFB.  There were two to three lesions palpable and felt under the chin without tenderness or infection.  There were no open skin lesions or loss of hair.  There were also no hypo- or hyperpigmentation areas under the chin where the bumps were located.

Upon VA examination in January 2003, the Veteran informed the examiner that he had not sought any treatment for his PFB for the four years prior to examination.  He further indicated that he had not used topical cortisone cream for his PFB in the last four years.  He complained that his face itched after shaving.  Following a physical examination of the Veteran, the VA examiner determined that there were no malignant neoplasms of the skin. 3.5 percent of the Veteran's head and 2 percent of his neck were affected by his PFB.  There was no scarring or disfigurement.  The examiner found scattered papules on the right upper neck and some on the back of the neck and face.  There was no scarring alopecia.

There is no record of any treatment between 2003 and the next VA examination in January 2009.  At the January 2009 VA examination, following a physical examination of the Veteran and a review of the claims file, it was concluded that papules involved an area between 20 to 40 percent of the total body surface and 40 percent of exposed body surface.  There was some darkened area under the facial shaved areas, scalp, eyebrows and beard.  There were some hyperpigmented areas over the neck, shoulders, and some on the legs.  While the disability required antibiotic therapy (specifically, 100 milligrams of Minocycline twice daily), the examiner indicated that this was not a corticosteroid or immunosuppressive drug. The examiner determined that there was no recent documentation of steroid therapy.

Throughout the appeal, VA outpatient treatment records are devoid of any complaints or treatment for the Veteran's PFB.  The claims file does not contain any private treatment records.  However, the March 14, 2011 VA prescription record indicates that hydrocortisone 1% cream was prescribed for him with three refills available.

Thus, the evidence of record does not establish that the Veteran is entitled to higher ratings for his service-connected PFB.  Specifically, prior to January 14, 2009, there is no evidence in the claims file that his PFB covered an area at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118.  Further, since January 14, 2009, there is no objective evidence that the Veteran's PFB covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or requires constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  Id.  Contrary to the Veteran's written argument received by the Board in April 2011, the hydrocortisone cream prescribed on March 14, 2011 is topical medicine and not systemic therapy. 

In addition to the medical evidence, the Board has also considered the Veteran's lay statements concerning the severity of his service-connected PFB.  Specifically, the Board has considered the Veteran's September 2009 statement in which he states that he has taken corticosteroids for his PFB during the past 12 months.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to state his current medications, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the medications required for his PFB to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Specifically, systemic therapy, such as corticosteroids or other immunosuppressive drugs, require a prescription from a medical provider.  The claims file does not contain any evidence documenting a prescription from a medical provider to the Veteran for systemic therapy.  In a September 2009 statement, the Veteran indicated that he had been taking corticosteroids for the past 12 months.  Although, the Veteran would point to the March 14, 2011 VA prescription for hydrocortisone cream as evidence of his systemic therapy, the Board reiterates that this prescription is for a topical cream, not systemic therapy.  None of the VA treatment records document the Veteran's alleged corticosteroid usage.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's September 2009 statement regarding his corticosteroid usage is found to be incredible because it is inconsistent with the evidence of record.  Specifically, on two separate occasions, the Veteran has informed a medical provider, namely VA examiners, that he was not currently using corticosteroids for his PFB.  Both VA examiners determined that the Veteran was not taking corticosteroids for his PFB.  Furthermore, at the Veteran's January 2009 VA examination, the Veteran told the VA examiner, a medical provider, that he was not currently taking corticosteroids for his PFB.  However, in a September 2009 statement, the Veteran indicated that he had been taking corticosteroids for the past 12 months.  If the Veteran's September 2009 statement was true, then the Veteran would have been taking corticosteroids at the time of the January 2009 VA examination.  However, the Veteran did not inform the VA examiner that he was taking corticosteroids; instead, the Veteran stated that he was only taking antibiotic therapies for his PFB.  Moreover, contrary to the Veteran's assertions, the March 14, 2011 VA prescription is for hydrocortisone cream-a topical cream- and not corticosteroids.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore, the Board does not find the Veteran's statements regarding the medications required for his PFB to be credible with the objective evidence of record.

The Board has considered rating the Veteran's PFB under other analogous criteria. However there is no evidence of disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one or two features or paired sets of features or with two to three or four to five characteristics of disfigurement to warrant a higher rating under a different DC.  38 C.F.R. § 4.118, DC 7800.

The Veteran's PFB has never met the requirements for higher ratings since one year prior to filing his claim or at any time throughout his appeal, so the Board cannot "stage" these ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claims - in turn meaning there is no reasonable doubt to resolve in his favor and his claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the PFB is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected PFB is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule. Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

      ORDER

The Board's March 21, 2011 decision is vacated.

Prior to January 14, 2009, entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae is denied.

Since January 14, 2009, entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected pseudofolliculitis barbae is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


